Exhibit 10.05

AMENDED AND RESTATED NET WORTH MAINTENANCE AGREEMENT

          AMENDED AND RESTATED NET WORTH MAINTENANCE AGREEMENT, dated as of the
1st day of April 2002 , by and between Municipal Bond Investors Assurance
Corporation, a corporation organized and existing under the laws of the State of
New York (“MBIA”), and MBIA Assurance S.A., a corporation organized and existing
under the laws of the Republic of France (“Assurance”);

W I T N E S S E T H

          WHEREAS, Assurance is a wholly-owned subsidiary of MBIA;

          WHEREAS, MBIA and Assurance are parties to a Net Worth Maintenance
Agreement dated the 1st day of January, 1991, , as amended  (the “Original
Agreement”), whereby MBIA  agrees to cause Assurance to maintain a minimum
capital and surplus position as set forth in the Original Agreement; and

          WHEREAS, the parties desire to amend and restate the Original
Agreement (including the amendment thereto) as set forth below in order to
respond to certain requests made the French Insurance Commissioner.

          NOW, THEREFORE, in consideration of the covenants and understandings
contained herein and upon the terms and conditions set forth below, the parties
agree that the Original Agreement (including the amendment thereto) is hereby
Amended and Restated as of the date set forth above as follows:

          Section 1.  Capital Stock.  MBIA shall own (either directly or
indirectly through a wholly-owned intermediate subsidiary) not less than 100.0%
of the outstanding capital stock of Assurance.

          MBIA shall not (directly or indirectly) create, incur, assume or
suffer to exist any lien on the capital stock of Assurance.

          Section 2.  Net Worth Maintenance.  In consideration of the value to
MBIA that Assurance have the highest possible claims-paying rating, MBIA hereby
agrees to cause Assurance to maintain a minimum capital and surplus position of
FFr. 30 million or such greater amount as shall be required now or in the future
by French law or French regulatory authorities; provided however, any
contributions by MBIA for such purpose shall in no event exceed 35% of MBIA’s
policyholders’ surplus on an accumulated basis as determined by the laws of the
State of New York. Further, contributions by MBIA hereunder shall be made in
compliance with §1505 of the New York Insurance Law; provided that MBIA hereby
confirms that it may make single contributions to MBIA Assurance that do not
exceed $200 million each without taking any additional actions under §1505 of
the New York Insurance Law with respect to any such single contribution.

          Section 3.  Payment obligation and Determination.

 

(a)

Assurance agrees to take all actions in a timely manner to require MBIA to make
the contributions required of MBIA pursuant to Section 2 of this Agreement.

 

 

 

 

(b)

In the event of any dispute as to the amount required to be contributed by MBIA
pursuant to Section 2 of this Agreement, the determination of such amount will
be made by the firm of independent public accountants employed at the time’ to
make audits of the books and records of Assurance and any such determination so
made shall be final and binding for all purposes.  Determination by the



--------------------------------------------------------------------------------

 

 

independent public accountants shall be made promptly, as time is of the essence
in such determination.

 

 

 

 

(c)

To the extent that any contributions are required to be made by MBIA under the
terms of this Agreement, such contributions will be made in cash so that
Assurance will be able to meet its obligations as they become due.

          Section 4.  Representations and Warranties.  MBIA hereby represents
and warrants as follows:

          (a)     MBIA is a corporation duly organized and validly existing
under the laws of the State of New York and has full power, authority and legal
right to own its assets and to transact its business and to execute, deliver and
perform this Agreement, and has taken all necessary corporate and legal action
to authorize the execution, delivery and performance of this Agreement;

          (b)     This Agreement constitutes a legal, valid and binding
obligation of MBIA enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally; and

          (c)     The execution, delivery and performance by MBIA of this
Agreement will not violate, or require any consent, filing, approval or other
action pursuant to, the Certificate of Incorporation, By-Laws or other corporate
rules of MBIA or any provision of any law or regulation or of any judgment,
order or decree of any court, arbitrator or governmental authority or of any
agreement of any nature binding upon MBIA or its assets.

          Section 5.  Amendments.  This Agreement may be amended only by an
instrument in writing executed by the parties, hereto, which amendment will only
be effective after S&P and Moody’s have ‘stated in writing to Assurance that
such amendment will not result in a lowering or withdrawal of the claims paying
rating of Assurance.

          Section 6.  Governing Law.  This Agreement shall be a contract under,
be governed by, and construed and interpreted in accordance with the laws of the
State of New York.

          Section 7.  Forum Non Conveniens.  MBIA agrees to waive any right to
stay or to dismiss any action or proceeding brought against it before the courts
of France on the basis of forum non conveniens.

          IN WITNESS WHEREOF, this Agreement is made and entered into as of the
day and year first above written.

 

MBIA INSURANCE CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

Managing Director

 


 

MBIA ASSURANCE S.A.

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

President

 